—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1997, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant began receiving unemployment insurance benefits after her assignment as a nurse’s aide ended due to the death of her patient. Shortly thereafter the employer offered claimant another nurse’s aide assignment, which claimant accepted; however, she failed to show up for the assignment or respond to the telephone messages left by the employer. Under the circumstances, we find substantial evidence to support the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because she refused an offer of suitable employment (see, Matter of Zimmerman [Commissioner of Labor], 252 AD2d 209, appeal dismissed 92 NY2d 1025). While claimant testified that the assignment was discussed but never offered to her, this presented a credibility issue for the Board to resolve (see, Matter of Rogoish [Sweeney], 242 AD2d 809). Furthermore, because claimant failed to disclose the offer of employment when certifying for benefits, we find no reason to disturb the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Gray [Roberts], 130 AD2d 904, 905). Claimant’s *715remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.